COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-013-CV
 
GERALD RAY CRAWFORD AND       
           
           
           
         
APPELLANTS
CROSSWINDS TRANSPORTATION, INC.
V.
VIRGINIA HATLEY           
           
           
           
           
           
    APPELLEE
----------
FROM THE 271ST DISTRICT COURT OF WISE
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Appellant's
Unopposed Motion To Dismiss." It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(2), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue. See Tex. R. App. P. 42.1(d).
 
          
           
           
           
           
    PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
 
[DELIVERED MARCH 6, 2003]

1. See Tex. R. App. P. 47.4.